                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                No. 18-CR-31 CJW
 vs.                                                   ORDER SCHEDULING
                                                         PLEA HEARING
 GREGORY SCOTT STEPHEN,
                Defendant.
                                ____________________

       Defendant filed a notice of intent to plead guilty on October 9, 2018. (Doc. 58).
A guilty plea hearing is hereby scheduled before the undersigned for Thursday, October
18, 2018, at 2:00 p.m.; United States Courthouse, Courtroom 3, 111 7th Avenue SE,
Cedar Rapids, Iowa.
       The time from the date of this Order to the date of the plea hearing is excluded
from the time within which trial must commence under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(1). See United States v. Mallett, 751 F.3d 907 (8th Cir. 2014) (holding that
“a party’s submission—whether express or implied, formal or informal—. . . to set a
change of plea hearing” suspends the speedy trial clock) (internal quotations and citations
omitted).
       IT IS SO ORDERED this 11th day of October, 2018.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




         Case 1:18-cr-00031-CJW Document 59 Filed 10/11/18 Page 1 of 1
